D. C. Riley, P.J.
(dissenting). I respectfully dissent. I am convinced that the trial judge in fact did make an honest mistake, and I accept as truth the explanation given by the judge. I find, however, that as a matter of policy I am reluctant to accept this type of correction because it would open the door to possible abuse in future cases and would undermine the finality of sentencing.
Accordingly, I would reverse the resentencing of from 20 to 40 years and reinstate the 10- to 20-year sentence.